Title: Nicholas P. Trist to James Madison, December 1827
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                
                            
                            
                                
                                    
                                
                                [1827-1836]
                            
                        
                        
                        Under the head "Marriage & Placement," is a very curious & interesting fact, if it be a fact--and of this there can be but little doubt; for the writer, besides his devotion to
                            Truth, is cautious withal. Please re-enclose the paper to
                        
                        
                            
                                N. P. T.
                            
                        
                    